FILED
                            NOT FOR PUBLICATION
                                                                               OCT 15 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


URIEL HUGO SANCHEZ-TORRES,                       No.   20-73174

              Petitioner,                        Agency No. A207-592-058

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 7, 2021**
                                Portland, Oregon

Before: W. FLETCHER, IKUTA, and BRESS, Circuit Judges.

      Uriel Sanchez-Torres seeks review of a decision of the Board of

Immigration Appeals (BIA) affirming the decision of an immigration Judge (IJ)




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying his claims for asylum, withholding of removal, and relief under the

Convention Against Torture (CAT). We have jurisdiction under 8 U.S.C. § 1252.

      Where, as here, the BIA adopts and affirms the decision of the IJ without

noting disagreement, we review the decision of the IJ as if it were the BIA’s.

Kwong v. Holder, 671 F.3d 872, 876 (9th Cir. 2011). It is undisputed that

Sanchez-Torres did not suffer past persecution in Mexico on account of a protected

ground, and substantial evidence supports the agency’s determination that

Sanchez-Torres failed to carry his burden of establishing he has an objectively

reasonable fear of future persecution on account of such a ground.

      Substantial evidence supports the IJ’s determination that the violence

criminal organizations inflicted on Sanchez-Torres’s family members on three

occasions was motivated by money rather than their indigenous race and that their

assailants’ use of slurs on one of those occasions was incidental. See Parussimova

v. Mukasey, 555 F.3d 734, 742 (9th Cir. 2009). The IJ also reasonably concluded

that Sanchez-Torres would not be persecuted on account of his anti-cartel opinions

because he had not made such opinions public and did not testify that he intended

to do so. See Soriano v. Holder, 569 F.3d 1162, 1164–65 (9th Cir. 2009),

overruled on other grounds by Henriquez-Rivas v. Holder, 707 F.3d 1081,

1093–94 (9th Cir. 2013).


                                          2
      Nor did the agency err in concluding that Sanchez-Torres did not have a

reasonable fear of future persecution on account of his membership in a protected

social group. The IJ reasonably rejected Sanchez-Torres’s claims based on the

proposed social groups “Sanchez family of La Magdalena Yancuitlalpan” and

“immediate family of Felipe Sanchez Aguilar” because the record supported the

IJ’s finding that his grandfather—a member of both proposed groups—has lived

peacefully in La Magdalena Yancuitlalpan for the past several decades. See

Hakeem v. INS, 273 F.3d 812, 816 (9th Cir. 2001). The IJ also reasonably

concluded that Sanchez-Torres could relocate to an area where his family is

unknown. See 8 C.F.R. § 1208.13(b)(2)(ii); 8 C.F.R. § 1208.16(b)(2). Sanchez-

Torres’s other proposed social group raised on appeal, “individuals who have

family in the United States who send money to them in Mexico,” is not cognizable

because it is not bound by an immutable characteristic, defined with particularity,

nor is it socially distinct. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016).

      We therefore conclude that the IJ properly denied Sanchez-Torres’s claim

for asylum under 8 U.S.C. § 1158(b) and for withholding of removal under 8

U.S.C. § 1231(b)(3).

      We also affirm the agency’s denial of Sanchez-Torres’s claim that he is

eligible for relief under CAT, which prohibits the removal of a person to a state


                                          3
where there is a clear probability that he or she may be tortured. Al-Saher v. INS,

268 F.3d 1143, 1146–47 (9th Cir. 2001). Sanchez-Torres did not allege that he

experienced torture in the past, and generalized evidence of violence cannot

establish that it is more likely than not that he would be tortured if he returned to

Mexico. See Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010).1

      PETITION DENIED




      1
      Because we resolve this case on these grounds, we do not reach the
government’s arguments that Sanchez-Torres waived his arguments.
                                           4